DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Bachner – Reg. No. 54,865 on 10/14/2021.
The application has been amended as follows: 
Regarding claim 1, -- historical -- has been added before “data” in line 4.
Regarding claim 4, -- historical -- has been added before “data” in line 2, and -- historical -- has been added before “data” in line 4.
Regarding claim 8, -- historical -- has been added before “data” in line 7.
Regarding claim 11, -- historical -- has been added before “data” in line 3, and -- historical -- has been added before “data” in line 5.
Regarding claim 21, -- historical -- has been added before “data” in line 1.
Regarding claim 22, -- historical -- has been added before “data” in line 1.
Regarding claim 23, -- historical -- has been added before “data” in line 1.

Allowable Subject Matter
Claims 1, 3-8, 10-15, 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to a method comprising steps of obtaining first information relating to a particular signal strength associated with a particular beam; determining, based on a historical data, that the particular beam and one or more related beams are associated with one or more of a particular network slice or a particular quality of service (QoS) flow; selecting the one or more related beams based on the determination; and providing second information that identifies the one or more related beams selected to permit the UE to communicate using the one or more related beams. Closest prior art, Guerreiro, discloses a method comprising steps of obtaining first information relating to a particular signal strength associated with a particular beam; selecting the one or more related beams based on the determination; and providing second information that identifies the one or more related beams selected to permit the UE to communicate using the one or more related beams. However, prior art of record fails to disclose either alone or in combination the details of determining, based on a historical data, that the particular beam and one or more related beams are associated with one or more of a particular network slice or a particular quality of service (QoS) flow, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 3-7 and 21:
Claims 3-7 and 21 are allowed as being dependent on claim 1.
 as recited in claims 8 and 15 for the same reason stated in claim 1 above.
Regarding claims 10-15 and 22:
Claims 10-15 and 22 are allowed as being dependent on claim 8.
Regarding claims 18-20 and 23-24:
Claims 18-20 and 23-24 are allowed as being dependent on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/           Primary Examiner, Art Unit 2633